

117 HR 958 : Protecting Moms Who Served Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 958IN THE SENATE OF THE UNITED STATESMay 13, 2021Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo codify maternity care coordination programs at the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Protecting Moms Who Served Act. 2.Support for maternity care coordination(a)Program on maternity care coordination(1)In generalThe Secretary of Veterans Affairs shall carry out the maternity care coordination program described in Veterans Health Administration Handbook 1330.03, or any successor handbook.(2)Training and supportIn carrying out the program under paragraph (1), the Secretary shall provide to community maternity care providers training and support with respect to the unique needs of pregnant and postpartum veterans, particularly regarding mental and behavioral health conditions relating to the service of the veterans in the Armed Forces.(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $15,000,000 for fiscal year 2022 for the maternity care coordination program. Such amounts are authorized in addition to any other amounts authorized for such purpose.(c)DefinitionsIn this section:(1)The term community maternity care providers means maternity care providers located at non-Department facilities who provide maternity care to veterans under section 1703 of title 38, United States Code, or other provisions of law administered by the Secretary of Veterans Affairs.(2)The term non-Department facilities has the meaning given that term in section 1701 of title 38, United States Code.3.Report on maternal mortality and severe maternal morbidity among pregnant and postpartum veterans(a)GAO reportNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives, and make publicly available, a report on maternal mortality and severe maternal morbidity among pregnant and postpartum veterans, with a particular focus on racial and ethnic disparities in maternal health outcomes for veterans.(b)Matters includedThe report under subsection (a) shall include the following:(1)To the extent practicable—(A)the number of pregnant and post­par­tum veterans who have experienced a pregnancy-related death or pregnancy-associated death in the most recent 10 years of available data;(B)the rate of pregnancy-related deaths per 100,000 live births for pregnant and post­par­tum veterans;(C)the number of cases of severe maternal morbidity among pregnant and postpartum veterans in the most recent year of available data; (D)the racial and ethnic disparities in maternal mortality and severe maternal morbidity rates among pregnant and postpartum veterans;(E)identification of the causes of maternal mortality and severe maternal morbidity that are unique to veterans, including post-traumatic stress disorder, military sexual trauma, and infertility or miscarriages that may be caused by such service;(F)identification of the causes of maternal mortality and severe maternal morbidity that are unique to veterans from racial and ethnic minority groups and other at-risk populations as deemed appropriate; (G)identification of any correlations between the former rank of veterans and their maternal health outcomes; (H)the number of veterans who have been diagnosed with infertility by Veterans Health Administration providers each year in the most recent 5 years, disaggregated by age, race, ethnicity, sex, marital status, sexual orientation, gender identity, and geographical location;(I)the number of veterans who receive a clinical diagnosis of unexplained infertility by Veterans Health Administration providers each year in the most recent 5 years; and(J)the extent to which the rate of incidence of clinically diagnosed infertility among veterans compare or differ to the rate of incidence of clinically diagnosed infertility among the civilian population.(2)An assessment of the barriers to determining the information required under paragraph (1) and recommendations for improvements in tracking maternal health outcomes among pregnant and postpartum veterans—(A)who have health care coverage through the Department;(B)enrolled in the TRICARE program;(C)who are eligible to use the Indian Health Service, Tribal health programs, or urban Indian health organizations;(D)with employer-based or private insurance; (E)enrolled in the Medicaid program; and(F)who are uninsured.(3)Recommendations for legislative and administrative actions to increase access to mental and behavioral health care for pregnant and postpartum veterans who screen positively for maternal mental or behavioral health conditions. (4)Recommendations to address homelessness, food insecurity, poverty, and related issues among pregnant and postpartum veterans.(5)Recommendations on how to effectively educate maternity care providers on best practices for providing maternity care services to veterans that addresses the unique maternal health care needs of the veteran population.(6)Recommendations to reduce maternal mortality and severe maternal morbidity among pregnant and postpartum veterans and to address racial and ethnic disparities in maternal health outcomes for each of the groups described in subparagraphs (A) through (E) of paragraph (2).(7)Recommendations to improve coordination of care between the Department and non-Department facilities for pregnant and postpartum veterans, including recommendations to improve—(A)health record interoperability; and(B)training for the directors of the Veterans Integrated Service Networks, directors of medical facilities of the Department, chiefs of staff of such facilities, maternity care coordinators, and staff of relevant non-Department facilities.(8)An assessment of the authority of the Secretary of Veterans Affairs to access maternal health data collected by the Department of Health and Human Services and, if applicable, recommendations to increase such authority.(9)To the extent applicable, an assessment of potential causes of or explanations for lower maternal mortality rates among veterans who have health coverage through the Department of Veterans Affairs compared to maternal mortality rates in the general United States population.(10)Any other information the Comptroller General determines appropriate with respect to the reduction of maternal mortality and severe maternal morbidity among pregnant and postpartum veterans and to address racial and ethnic disparities in maternal health outcomes for veterans.4.DefinitionsIn this Act:(1)Maternal mortalityThe term maternal mortality means a death occurring during or within a 1-year period after pregnancy, caused by pregnancy-related or childbirth complications, including a suicide, overdose, or other death resulting from a mental health or substance use disorder attributed to or aggravated by pregnancy-related or childbirth complications.(2)Postpartum and postpartum periodThe terms postpartum and postpartum period refer to the 1-year period beginning on the last day of the pregnancy of an individual.(3)Pregnancy-associated deathThe term pregnancy-associated death means a death of a pregnant or postpartum individual, by any cause, that occurs during, or within 1 year following, the individual’s pregnancy, regardless of the outcome, duration, or site of the pregnancy.(4)Pregnancy-related deathThe term pregnancy-related death means a death of a pregnant or postpartum individual that occurs during, or within 1 year following, the individual’s pregnancy, from a pregnancy complication, a chain of events initiated by pregnancy, or the aggravation of an unrelated condition by the physiologic effects of pregnancy.(5)Racial and ethnic minority groupThe term racial and ethnic minority group has the meaning given such term in section 1707(g)(1) of the Public Health Service Act (42 U.S.C. 300u–6(g)(1)).(6)Severe maternal morbidityThe term severe maternal morbidity means a health condition, including mental health conditions and substance use disorders, attributed to or aggravated by pregnancy or childbirth that results in significant short-term or long-term consequences to the health of the individual who was pregnant.Passed the House of Representatives May 12, 2021.Cheryl L. Johnson,Clerk.